                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CEIMINAL ACTION

 VERSUS

 SEDRICK TASCO NO.: 19-00095-BAJ-EWD



                             RULING AND ORDER


      Before the Court is the IVEotion to Suppress (Doc. 21) filed by Defendant

Sedrick Tasco. Defendant seeks to suppress all inculpatory statements obtained as


a result of and during his arrest. The Government filed an opposition. (Doc. 23). On


January 9, 2020, the Court held an evidentiary hearing. For the reasons stated


herein, the motion is DENIED.

   I. BACKGROUND

       On November 14, 2018, Officer Jared Rivett of the East Baton Rouge Sheriffs

Office met with a confidential informant, who advised him that Defendant was selling

illegal narcotics from a motel room at the Home Towne Studios Motel. A controlled


purchase of narcotics was conducted. After the purchase, detectives applied for and


received a no-knock search warrant for the motel room. Later that day, the East


Baton Rouge Sheriffs Office's S.WA.T. Team executed the warrant. The S.W.A.T.


team rendered the room safe and took Defendant into custody. At that point, Officer


Rivett advised Defendant of his constitutional rights under Miranda v. Arizona.

Defendant acknowledged that he understood the rights. The search of the room
revealed several illegal items. Defendant admitted that he possessed all the illegal

items located and seized in the motel room.


   II. DISCUSSION

      The Fifth Amendment provides that [n]o person . . . shall be compelled in any

criminal case to be a witness against himself. U.S. Const. amend. V. In Miranda u.


Arizona, 384 U.S. 436 (1966), the Supreme Court held that, to preserve the Fifth

Amendment's privilege against self-incrimination, law enforcement officials must


inform a suspect in custody of his right to remain silent, that any statement he makes


may be used as evidence against him, and that he has a right to retain counsel or


have counsel appointed for him.


      In his written motion, Defendant argues that he was never advised of his right

to remain silent or his right to have an attorney present during questioning.


Defendants argument is unpersuasive. Generally, on a motion to suppress, the


defendant has the burden of proving, by a preponderance of the evidence, that the


evidence in question was obtained in violation ofh[is] constitutional rights." United

States v. Guerrero-Barajas, 240 F.3d 428, 432 (5th Cir. 2001). In the case at hand,


the Government provided evidence, in the form of Officer Rivett s testimony, that he

advised Defendant of his constitutional rights. The Court finds Officer Rivett to be a

credible witness. Defendant did not produce any evidence challenging Officer Rivett's

credibility, and Officer Rivett's report, which he created contemporaneously, supports


his testimony that he did provide Defendant with his Miranda rights. Accordingly,

the Court concludes that Defendant was advised of his Miranda rights.
        At the hearing, Defendant intimated, through counsel, that he did not

understand his Miranda rights because he was allegedly intoxicated at the time that

lie was advised of them. Defendant bases this argument on Officer Rivett's statement


that when he entered the motel room, marijuana was present in Defendant's pocket


and that it appeared to have been recently smoked. However, Officer Rivett credibly

testified that Defendant did not appear to be intoxicated when he was advised of his

rights. Further, Defendant has not provided any physical or forensic evidence


indicating that he was intoxicated during the relevant time. Accordingly, the Court

finds that Defendant not only was advised of his Miranda rights, but also understood

them.


   III. CONCLUSION

        Accordingly,

        IT IS ORDERED that the Motion to Suppress (Doc. 21) is DENIED.



                                                        i/r
                       Baton Rouge, Louisiana, this day of January, 2020.




                                      JUDGE BRIAN"S~?^CKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
